Title: From Thomas Jefferson to George Jefferson, 18 April 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Monticello Apr. 18. 07.
                        
                        I arrived here on the 11th. and found here your two favors of Mar. 24. & 31. & have since
                            recieved that of the 14th. inst. I am satisfied with the sale of my tobo. & will thank you in your first letter
                            for information of the weight as Griffin has failed to communicate it to me; as also whether he informed you of his
                            proportion of it, and gave any directions about that. the thousand Dollars, first paiment, are to be paid to mr Tazewell
                            according to former advice. I have recieved a letter from Lydia Broadnax, the freed woman of my deceased friend mr Wythe,
                            stating that she is in considerable embarrasment for the daily necessaries of life, & asking some charity. I
                            cannot from hence make any remittance, but will thank you to inform her that you are authorised to pay her 50. D. out of
                            the monies you are to recieve for me. I must trouble you to send me by the stage which leaves Richmd. first after your
                            reciept of this 4. gross of corks, as the cyder you are sending from mr Cocke cannot be bottled till I recieve them, and
                            the season is nearly over for bottling—a keg of cranberries by the first boats would be very acceptable. I wonder much
                            that my groceries &c which left Alexandria Mar. 27. had not arrived at Richmond at the date of your last. we are
                            much in want of them. I salute you with cordial affection
                        
                            Th: Jefferson
                            
                        
                    